" Case 2:21-cr-00175-WSH Document 26 Filed 04/21/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

 

) ‘ . may
a eh
ve ) Criminal No. VU “| 1 oS Jé&
| | APR 24 2021
DAVID STANTON ) | APR 21 |
) | CLERK U.S. DISTRICT COURT
INDICTMENT MEMORANDUM War DIST OF PENNSYLVANIA

 

AND NOW comes the United States of America, by its attorneys, Stephen R..
. | Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Benjamin
J. Risacher, Assistant United States Attorney for said District, and submits this Indictment
Memorandum to the Court:
I. THE INDICTMENT
| A Federal Grand Jury returned a one-count Indictment against the above-named

defendant for an alleged violation of federal law: .

 

COUNT OFFENSE/DATE TITLE/SECTION
1 Possession of Material Depicting the  18US.C. §§ 2252(a)(4)(B) and
Sexual Exploitation of a Minor 2252(b)(2)

March 5, 2021

Il. ELEMENTS OF THE OFFENSE
In order for the crime of Possession of Material Depicting the Sexual Exploitation
of a Minor, in violation of Title 18, United States Code, Sections 2252(a)(4)(B) and 2252(b)(2),
to be established, the government must prove all of the following essential elements beyond a
reasonable doubt:
1. That the defendant knowingly possessed one or more items which

‘contained a visual depiction of a minor engaging in sexually explicit conduct.
Case 2:21-cr-00175-WSH Document 26 Filed 04/21/21 Page 2 of 4

Title 18, United States Code, Section 2252(a)(4)(B).
2. That the item which. contained the visual depiction had been mailed;
transported or shipped in interstate commerce, or had been produced using materials which had
been mailed or transported or shipped in interstate commerce.

Title 18, United States Code, Section 2252(a)(4)(B).

3. That the production of the visual depiction involved the use of a minor
\ . |
engaging in sexually explicit conduct, as those terms are defined in Title 18, United States Code,

Section 2256.
Title 18, United States Code, Section 2252(a)(4)(B).
| 4. That the images involved prepubescent minors or minors who have not

attained 12 years of age.

Il. PENALTIES

Possession of Material Depicting the Sexual Exploitation of a Minor (18 U.S.C.

§§ 2252(a)(4)(B) and 2252(b)(2)): - |
1. Imprisonment of not more than ten (10) years,. but if any image of child
pornography involved in the offense involved a prepubescent minor or a minor who had not
attained 12 years of age, the defendant shall be fined under this title and imprisoned for not more
than 20 years, or if the defendant has a prior conviction (Title 18, United States Code, Chapter
110, Chapter 71, Chapter 109A, Chapter 117 or under Section 920 of Title 10) or under the laws
of any state relating to aggravated sexual abuse, sexual abuse, or abusive sexual conduct involving

a minor or ward, or the production, possession, receipt, mailing, sale, distribution, shipment, or
Case 2:21-cr-00175-WSH Document 26 Filed 04/21/21 Page 3 of 4:

transportation of child pornography, such person shall be fined under this title and imprisoned not
less than 10 years nor more than 20 years. | |

2. A fine of not more than $250,000.00 (18 U.S.C. §3571(b)(3)).

| 3. A term of supervised release of at least 5 years, up to life (18 U.S.C.
" §3583(h)). | |

4. _ Any or all of the above.

IV. MANDATORY SPECIAL ASSESSMENT —
A mandatory special assessment of $100.00 must be imposed at each count upon
which the defendant is convicted, pursuant to 18 U.S.C. § 3013(a)(2)(A). |
An additional special assessment of $5,000.00 must be imposed as the offense was
committed after May 29, 2015 and the offenses is located within Chapter 110 of Title 18, United
States Code. . 18 U.S.C. § 3014(a). | 7
Further, pursuant to 18 US.C. § 2259A, an additional special assessment of not

more than $17,000.00 shall be assessed, as the offense was committed after December 7, 2018,

‘and the offense is under § 2252(a)(4).

~ V. RESTITUTION
Restitution may be required in this case, together with any authorized penalty, as
part of the defendant's sentence pursuant to 18 U.S.C. §§ 3663, 3663A, 3664, and 2259. Pursuant

to 18 U.S.C. § 2259(b)(2)(B), the arnount of restitution per victim shall not be less than $3,000.00.
Case 2:21-cr-00175-WSH > Document 26 Filed 04/21/21 Page 4 of 4
- 4

VI. FORFEITURE

As set forth in the Indictment, forfeiture may be applicable in this case.
‘Respectfully submitted,

STEPHEN R.KAUFMAN |
‘Acting United States Attorney

. {s/ Benamin J. Risacher
BENJAMIN J. RISACHER
_ Assistant U.S. Attorney
PA ID No. 318436
